I N THE COURT OF APPEALS

                                                                     FILED
                                                                      October 4, 1996

                                                                     Cecil Crowson, Jr.
                                                                     Appellate C ourt Clerk
TERRY YATES,                                     )   HAM LTON CHANCERY
                                                         I
                                                 )   C. A. NO. 03A01- 9602- CH- 00069
                                                 )
                Pl a i nt i f f - Appe l l a nt  )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
vs .                                             )   HON. HOWELL N. PEOPLES
                                                 )   CHANCELLOR
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
THE CHATTANOOGA POLI CE                          )   AFFI RMED AND REMANDED
DEPARTM    ENT, ERVI N DI NSM        ORE,        )
Pu b l i c Sa f e t y Admi ni s t r a t or f or )
THE CI TY COUNCI L FOR THE CI TY                 )
CHATTANOOGA, TENNESSEE a nd THE )
CI TY OF CHATTANOOGA,                            )
                                                 )
                De f e nda nt s - Appe l l e e s )




LEONARD CAPUTO, Phi l l i ps & Ca put o, Cha t t a nooga , f or Appe l l a nt .


KENNETH O.         FRI TZ,     a nd    M CHAEL
                                        I            A.   MM
                                                           c AHAN,   Cha t t a nooga ,        f or
Ap p e l l e e .
                                              M ORANDUM OPI NI ON
                                               EM



                                                                                           M M r a y, J .
                                                                                            c ur



         Thi s i s a n a ppe a l f r om t he j udgme nt of t he c ha nc e r y c our t f o r

Ha mi l t on Count y,            whe r e by t he c our t         a f f i r me d t he d e c i s i on of t h e

Ci t y Co u nc i l of t he Ci t y of Cha t t a nooga f i ndi ng t he a ppe l l a nt ,                       a

pol i c e      of f i c e r ,    g ui l t y    of   vi ol a t i ng   Cha t t a nooga     Pol i c e   M nua l
                                                                                                      a

Or de r s a nd i mpos i ng di s c i pl i na r y s a nc t i ons .             W a f f i r m t he j udgme n t
                                                                              e

o f t he t r i a l c our t .



         The i s s ue pr e s e nt e d f or our r e vi e w i s whe t he r t he t r i a l c ou r t

e r r e d i n uphol di ng t he de c i s i on of t he Ci t y Counc i l .                   The a ppe l l a n t

c ha r g e s     in     t hi s    c our t      t ha t   t he    Ci t y   Counc i l ' s    de c i s i on   wa s

a r bi t r a r y, c a pr i c i ous , a nd c ha r a c t e r i z e d b y a n a bus e of d i s c r e t i o n ,

a n d wa s       uns uppor t e d by e vi de nc e               whi c h i s   bot h s ubs t a nt i a l     a nd

ma t e r i a l i n vi e w of t he e n t i r e r e c or d, i n vi ol a t i on of T. C. A. § 4 -

5 - 3 2 2 ( g - h) .



         T. C. A. § 4- 5- 322( g- h) pr ovi de s i n pe r t i ne nt pa r t a s f ol l ows :



                  ( g)    The r e vi e w s ha l l be c onduc t e d by t he c our t
         wi t hout a j ur y a nd s h a l l be c onf i ne d t o t he r e c or d. I n
         c a s e s o f a l l e ge d i r r e gul a r i t i e s i n pr oc e dur e be f or e t he

                                                         2
        a ge nc y, not s hown i n t he r e c or d,              pr oof t he r e on ma y be
        t a ke n i n t he c our t .

                  ( h) The c our t ma y a f f i r m t he de c i s i on of t he a ge nc y
        o r r e ma nd t he c a s e f or f ur t he r pr oc e e di ngs . The c our t ma y
        r e ve r s e or mod i f y t h e de c i s i on i f t he r i ght s of t he
        p e t i t i one r ha ve be e n pr e j udi c e d be c a us e t he a dmi ni s t r a -
        t i ve f i ndi ngs , i nf e r e nc e s , c onc l us i ons or de c i s i ons a r e :

                 ( 1) I n vi ol a t i on        of   c ons t i t ut i ona l    or   s t a t ut or y
                 pr ovi s i ons ;

                 ( 2) I n e xc e s s       of   t he s t a t ut or y a ut h o r i t y o f     t he
                 a ge nc y;

                 ( 3) M de upon un l a wf ul pr oc e dur e ;
                       a

                 ( 4) Ar bi t r a r y or c a pr i c i ous or c ha r a c t e r i z e d by
                 a bus e of di s c r e t i on or c l e a r l y unwa r r a nt e d e xe r c i s e
                 of di s c r e t i on; o r

                 ( 5) Uns uppor t e d by e vi de nc e whi c h i s bot h s ubs t a n-
                 t i a l a nd ma t e r i a l i n t he l i ght of t he e nt i r e r e -
                 c or d.

                  I n de t e r mi ni ng t he s ubs t a nt i a l i t y of e vi de nc e , t he
        c o ur t s ha l l t a ke i n t o a c c ount wha t e ve r i n t he r e c or d
        f a i r l y de t r a c t s f r om i t s we i ght , but t he c our t s ha l l not
        s u bs t i t ut e i t s j udgme nt f or t ha t of t he a ge nc y a s t o t he
        we i ght of t he e vi de nc e on que s t i ons of f a c t .



        The t r i a l     c our t   de t e r mi ne d t ha t    t he r e wa s no s howi ng o f         a

v i ol a t i on of a ppe l l a nt ' s c o ns t i t ut i ona l r i ght s ; t ha t t he a c t i on wa s

n o t i n e xc e s s of t he Counc i l ' s s t a t ut or y a ut hor i t y nor ma de u p o n

u n l a wf u l pr oc e dur e .      The c our t f ur t he r de t e r mi ne d t ha t t he r e wa s

s ubs t a nt i a l   a nd ma t e r i a l   e vi de nc e t o s uppor t         t he a c t i ons of t h e

Ci t y Co unc i l .



                                                     3
          Ou r r e vi e w of t he r e c or d pe r s ua de s us t ha t t he t r i a l c our t ' s

j u d g me n t wa s c or r e c t i n a l l r e s pe c t s .                         Ac c or di ngl y,          we f e e l t h a t

t h i s i s a c a s e whe r e pr ope r di s pos i t i on c a n be ma de i n a c c or da n c e
                                                                                                   1
wi t h Ru l e 10( a ) , Rul e s of t he Cour t of Appe a l s .



          Ac c or di ngl y, t hi s c a s e i s " Af f i r me d i n a c c or da nc e wi t h Co u r t

o f Ap p e a l s Rul e 10( a ) . "



          Co s t s a r e t a xe d t o t he a ppe l l a nt .                         Thi s c a us e i s r e ma nde d t o

t he t r i a l c our t f or t he c ol l e c t i on t he r e of .



                                                                          ___________________________ _ _ _
                                                                          Don T. M M r a y, J .
                                                                                  c ur



CONCUR:


_ _ _ _ _ _ _ ____________________________


          1
              Ru l e 1 0 . Af f i r ma n c e wi t h o u t o p i n i o n - M mo r a n d u m o p i n i o n .
                                                                                e
( a ) Af f i r ma n c e W t h o u t Op i n i o n . Th e Co u r t , wi t h t h e c o n c u r r e n c e o f a l l j u d g e s
                              i
p a r t i c i p a t i n g i n t h e c a s e , ma y a f f i r m t h e a c t i o n o f t h e t r i a l c o u r t b y o r d e r wi t h o u t
r e n d e r i n g a f o r ma l o p i n i o n wh e n a n o p i n i o n wo u l d h a v e n o p r e c e d e n t i a l v a l u e a n d o n e
o r mo r e o f t h e f o l l o wi n g c i r c u ms t a n c e s e x i s t a n d a r e d i s p o s i t i v e o f t h e a p p e a l :

( 1 ) t h e Co u r t c o n c u r s i n t h e f a c t s a s f o u n d o r a s f o u n d b y n e c e s s a r y i mp l i c a t i o n b y
t he t r i a l c our t .

( 2 ) t h e r e i s ma t e r i a l   evi de nc e t o s uppor t         t he ver di c t     of t he j ur y.

( 3) no r e ve r s i bl e e r r or of l a w a ppe a r s .

Su c h c a s e s ma y b e a f f i r me d a s f o l l o ws : " Af f i r me d i n a c c o r d a n c e wi t h Co u r t o f Ap p e a l s
Ru l e 1 0 ( a ) . "

                                                                   4
Ho u s t o n M Godda r d, Pr e s i di ng J udge
              .


_ _ _ _ _ _ _ ____________________________
Ch a r l e s D. Sus a no, J r . , J udge




                                           5
                                I N THE COURT OF APPEALS




TERRY YATES,                                     )    HAM LTON CHANCERY
                                                          I
                                                 )    C. A. NO. 03A01- 9602- CH- 00069
                                                 )
                Pl a i nt i f f - Appe l l a nt  )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
vs .                                             )    HON. HOWELL N. PEOPLES
                                                 )    CHANCELLOR
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
THE CHATTANOOGA POLI CE                          )    AFFI RMED AND REMANDED
DEPARTM    ENT, ERVI N DI NSM        ORE,        )
Pu b l i c Sa f e t y Admi ni s t r a t or f or )
THE CI TY COUNCI L FOR THE CI TY                 )
CHATTANOOGA, TENNESSEE a nd THE )
CI TY OF CHATTANOOGA,                            )
                                                 )
                De f e nda nt s - Appe l l e e s )



                                              ORDER

       Thi s    a ppe a l   c a me on t o be he a r d upon t he r e c or d f r om t h e

Ch a nc e r y Cour t of Ha mi l t on Count y, br i e f s a nd a r gume nt of c ouns e l .

Up o n c o n s i de r a t i on t he r e of , t hi s Cour t i s of opi ni on t ha t t he r e wa s

n o r e v e r s i bl e e r r or i n t he t r i a l c our t .
         Thi s c a s e i s a f f i r me d i n a l l r e s pe c t s .   Cos t s a r e t a xe d t o t h e

a pp e l l a nt .     Thi s    c a us e i s   r e ma nde d t o t he t r i a l     c our t   f or   t he

c o l l e c t i on t he r e of .



                                                        PER CURI AM




                                                    7